Citation Nr: 0519122	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  99-00 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for neuropathy (paresthesia) of the 2nd, 3rd, ring, 
and little fingers of the right hand with fracture of the 
distal phalanx of the little finger from January 29, 1998, to 
January 31, 2004.

2.  Entitlement to a disability rating in excess of 
30 percent for neuropathy (paresthesia) of the 2nd, 3rd, ring, 
and little fingers of the right hand with fracture of the 
distal phalanx of the little finger effective January 31, 
2004.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to April 
1972.

These matters come to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for paresthesia of 
the 2nd and 3rd fingers of the right hand, and assigned a 
10 percent rating for the disorder effective with the date of 
claim of January 29, 1998.  The veteran perfected an appeal 
of the assigned rating.

The appeal was previously before the Board in March 2000 and 
February 2004, at which times it was remanded to the Appeals 
Management Center (AMC) for additional development and re-
adjudication.  In a January 2005 rating decision the AMC 
increased the rating from 10 to 30 percent effective January 
31, 2004.  The AMC also revised the definition of the 
service-connected disability to include the ring and little 
fingers.  The veteran has continued to assert that he is 
entitled to a higher rating, including a rating in excess of 
10 percent prior to January 31, 2004.  The Board finds, 
therefore, that the issue of the rating assigned for the 
right hand disability remains in contention.

The Board notes that following the January 2005 rating 
decision the veteran, through his representative, submitted a 
notice of disagreement with the effective date assigned for 
the award of the 30 percent rating.  The RO had indicated 
that the increased rating was based on the results of a VA 
examination on January 31, 2004, although the examination was 
conducted on January 31, 2003.  Because the veteran has 
appealed the disability rating assigned with the initial 
grant of service connection, however, the Board has 
jurisdiction to consider entitlement to a disability rating 
in excess of 10 percent for the period preceding January 31, 
2004, including entitlement to a 30 percent rating prior to 
that date.  Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).  The veteran's appeal of the effective date assigned 
for the 30 percent rating is, therefore, incorporated into 
his current appeal.

In May 1999 the veteran testified at a personal hearing 
before a Veterans Law Judge.  A transcript of that hearing is 
of record.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  From January 29, 1998, to January 31, 2004, the right 
hand disability was manifested by complaints of pain and 
tingling, decreased sensation in the fingers, tenderness, 
reduced grip strength, and full flexion of the fingers, 
productive of no more than mild impairment.

3.  Since January 31, 2004, the right hand disability has 
been manifested by complaints of pain and tingling, decreased 
sensation in the fingers, tenderness, reduced grip strength, 
and full flexion of the fingers, productive of no more than 
moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for neuropathy (paresthesia) of the 2nd, 3rd, ring, 
and little fingers of the right hand with fracture of the 
distal phalanx of the little finger for January 29, 1998, to 
January 31, 2004, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.120, 4.124, 
Diagnostic Code 8515 (2004).

2.  The criteria for a disability rating in excess of 
30 percent for neuropathy (paresthesia) of the 2nd, 3rd, ring, 
and little fingers of the right hand with fracture of the 
distal phalanx of the little finger effective January 31, 
2004, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.120, 4.124, Diagnostic Code 
8515 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a higher rating 
for his right hand disability because he is unable to use a 
cane with that hand, which is required by a nonservice-
connected disability.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the VCAA notice 
to the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted when the claim was 
adjudicated.  In Pelegrini the Court found that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirement of the notice.  The Court 
also found, however, that in such cases the claimant would 
still be entitled to a section 5103(a) notice and assistance 
in developing the claim.  Pelegrini, 18 Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in March 2004 by informing 
him of the evidence required to establish entitlement to a 
higher rating.  The RO also informed him of the information 
and evidence that he was required to submit, the evidence 
that the RO would obtain on his behalf, and the need for the 
veteran to advise VA of or submit any evidence he had that 
was pertinent to the claim.  The RO informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.  

The veteran was also provided with a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the need to 
submit medical evidence that established entitlement to a 
higher rating.  The RO also informed him of the cumulative 
evidence previously provided to VA or obtained by VA on his 
behalf, and any evidence he identified that the RO was unable 
to obtain.  The Board finds that in all of these documents 
the RO informed the veteran of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  Quartuccio, 16 Vet. 
App. at 187.

Although the March 2004 notice was sent following the June 
1998 decision, the veteran has had more than a year following 
the notice to submit additional evidence or identify evidence 
for the RO to obtain.  The veteran responded to the March 
2004 notice by reporting that he had no additional evidence 
to submit.  Following the March 2004 notice the RO re-
adjudicated the substantive merits of the veteran's claim in 
a January 2005 supplemental statement of the case.  In re-
adjudicating the appeal of the assigned rating the RO 
considered all the evidence of record and applied the 
benefit-of-the-doubt standard of proof.  In resolving his 
appeal the Board will also consider all the evidence now of 
record, and apply the same standard of proof.  

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103, 
120 (2005), motion for review en banc denied (May 27, 2005).  
The Board finds that in this case the delay in issuing the 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was re-adjudicated after the 
notice was provided.

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The RO provided the veteran VA medical examinations in April 
1998, October 2001, and January 2003, and the veteran 
presented hearing testimony in May 1999.  The veteran and his 
representative have been afforded the opportunity to present 
evidence and argument, and have done so.  He has not 
indicated the existence of any other evidence that is 
relevant to his appeal, and stated that he had no additional 
evidence to submit.  

The Board notes that the veteran's representative has 
asserted that the case must again be remanded because the AMC 
did not fully comply with the Board's February 2004 remand 
instructions.  In that remand the Board instructed the AMC to 
consider the provisions of 38 C.F.R. § 3.321 in re-
adjudicating the appeal.  In the January 2005 supplemental 
statement of the case the AMC did not expressly consider that 
regulation.  The RO had considered that regulation, however, 
in an April 2002 supplemental statement of the case, and 
included the regulation in the pertinent laws.  The Board 
notes that, regarding an extra-schedular rating, neither the 
RO nor the Board has jurisdiction to assign or deny an extra-
schedular rating, but can only consider whether referral of 
the case to the Director of the Compensation and Pension 
Service is warranted.  See Floyd v. Brown, 9 Vet. App. 88 
(1996), appeal dismissed per curium 9 Vet. App. 253 (1996).  
The Board will be conducting a de novo adjudication of the 
veteran's claim, with consideration of all relevant legal 
criteria.  The failure of the AMC to expressly adjudicate the 
issue of entitlement to an extra-schedular rating in the 
January 2005 supplemental statement of the case is, 
therefore, not prejudicial to the veteran.  Mayfield, 19 Vet. 
App. at 120.

The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. § 3.159(c) (2004).
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  If an unlisted condition is encountered it is 
rated under a closely related disease or injury in which the 
functions affected, the anatomical localization, and the 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).  

As previously stated, the veteran has appealed the disability 
rating initially assigned with the grant of service 
connection in June 1998.  Because he has appealed the initial 
rating, the Board must consider the applicability of staged 
ratings covering the time period in which his claim and 
appeal have been pending.  Fenderson, 12 Vet. App. at 126-27.  
The RO assigned staged ratings by awarding a 30 percent 
disability rating effective in January 2004, but denying 
entitlement to a rating in excess of 10 percent prior to 
January 2004.

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  In rating peripheral nerve injuries and 
their residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  The term 
"incomplete paralysis," pertaining to peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 
4.124a (2004).

Diagnostic Code 8515 for paralysis of the median nerve 
provides a 70 percent disability rating for the major 
extremity, and a 60 percent rating for the minor extremity, 
if paralysis is complete.  The factors indicative of complete 
paralysis consist of the hand being inclined to the ulnar 
side; the index and middle fingers more extended than 
normally; considerable atrophy of the muscles of the thenar 
eminence; the thumb in the plane of the hand (ape hand); 
incomplete and defective pronation; absence of flexion of the 
index finger and feeble flexion of the middle finger; 
inability to make a fist; index and middle fingers remain 
extended; inability to flex the distal phalanx of the thumb; 
defective opposition and abduction of the thumb, at right 
angles to the palm; flexion of the wrist weakened; pain with 
trophic disturbances.  38 C.F.R. § 4.124a (2004).

If paralysis is incomplete, the diagnostic code provides a 
50 percent rating for severe residuals in the major 
extremity, and a 40 percent rating for severe residuals in 
the minor extremity.  For moderate incomplete paralysis, a 
30 percent rating applies for the major extremity and a 
20 percent rating applies for the minor extremity.  A 
10 percent disability rating is applicable for mild 
incomplete paralysis of either extremity.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2004).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Factual Background

The service medical records show that in June 1971 the 
veteran incurred a fracture of the distal phalanx of the 
little finger on the right hand, and contusions and 
lacerations to the 2nd, 3rd, and 4th fingers when a hatch cover 
fell on his hand.  When examined for separation from service 
in January 1972 he complained of pain in the fingers with 
cold weather, which was assessed as a nerve injury to the 
right hand.

The veteran initially claimed entitlement to VA compensation 
benefits for the nerve injury to the right hand in January 
1998.  He did not report having received any medical 
treatment for the injury since his separation from service.

During an April 1998 VA examination the veteran complained of 
pain and tingling, especially in the distal digit of the 2nd 
and 3rd digits of the right hand, and numbness in the palmar 
aspect of the 2nd and 3rd digits.  He also complained of pain 
and stiffness in the small joints of his hands, and indicated 
that he might have arthritis.  He stated that the symptoms in 
the right hand were exacerbated by cold weather.

On examination, grip strength was 2/5 on the right, compared 
to 5/5 on the left.  There was no evidence of swelling, but 
there was some tenderness in the digits.  The middle finger 
lacked five degrees of full extension, but flexion of the 
fingers was normal.  The examiner found that there was no 
evidence of nerve injury to the muscles of the hand, and 
provided a diagnosis of paresthesia of the 2nd and 3rd 
fingers.  An X-ray study of the hand revealed no 
abnormalities.

A December 1998 private medical report indicates that the 
veteran has disc disease of the lumbar spine, for which he 
has to use a cane for ambulation.  The private physician 
found that use of the cane had increased the symptoms in the 
right hand.  VA and private treatment records disclose that 
the veteran was disabled due to a work-related injury to his 
lumbar and cervical spine.  He also received treatment for 
depression, which a VA examiner found to be related to his 
service-connected residuals of a hand injury.  In a July 2001 
rating decision the RO granted service connection for anxiety 
as secondary to the hand injury.

The veteran testified in May 1999 that he had to use a cane 
and because of the numbness and weakness in the right hand he 
was unable to grip the cane properly, and he had fallen.  He 
was afraid to go up and down stairs because he had fallen.  
He indicated that he was unable to open or close his fingers 
in cold weather, and that he had burned himself due to a lack 
of sensation in the fingers.  The rest of the veteran's 
testimony pertained to how his inability to freely ambulate 
impacted his functioning.

During an October 2001 VA neurologic examination the veteran 
complained of paresthesias and tenderness in the 3rd, 4th, and 
5th fingers of the right hand.  He stated that the fingers 
intermittently locked in position, although he was able to 
handle eating utensils, coins, and buttons.  Physical 
examination revealed relatively normal contour of all the 
fingers, and some tenderness in the extensor tendons.  The 
veteran was able to oppose the distal phalanx of all the 
fingers to the mid-palmar crease of the hand, and his grip 
strength was preserved.  An X-ray study of the right hand was 
again normal.  Electromyography (EMG) and nerve conduction 
studies (NCS) revealed C7 and C8 radiculopathy, but no 
evidence of median nerve damage to the right hand.

The RO provided the veteran an additional VA medical 
examination on January 31, 2003.  During the examination he 
again complained of a loss of sensation in the distal 
phalanxes and pain in the right index finger.  On examination 
there was tenderness in the joints of the right index finger; 
decreased sensation in the distal phalanxes of all the 
fingers, particularly to fine touch and temperature; grip 
strength of 4+/5; and some loss of dexterity affecting hand-
writing skills.  An X-ray study disclosed a deformity of the 
5th metacarpal due to remote trauma, but no evidence of 
arthritis in the hand or fingers.  The examiner provided a 
diagnosis of distal sensory neuropathy of the middle, ring, 
and little fingers with mild loss of dexterity and mild 
fatigability.
Analysis

Since service connection was established in June 1998, the 
right hand disability has been evaluated as analogous to 
paralysis of the median nerve under Diagnostic Code 8515 
because the functions affected, the anatomical localization, 
and the symptomatology are most closely analogous to that 
disability.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  According to that diagnostic code, a rating in 
excess of 10 percent is applicable if the incomplete 
paralysis is moderate.  38 C.F.R. § 4.124a (2004).  

The evidence shows that since January 29, 1998, the residuals 
of the right hand injury are manifested by complaints of pain 
and tingling, decreased sensation in the fingers, tenderness, 
reduced grip strength, and full flexion of the fingers in the 
right (dominant) hand.  According to 38 C.F.R. § 4.124a, if 
the impairment is wholly sensory, the disability should be 
rated as mild or, at most, moderate.  Although the examiner 
in April 1998 found reduced grip strength, the examiner also 
determined that there was no evidence of nerve injury to the 
muscles of the hand.  EMG and NCS in October 2001 revealed C7 
and C8 radiculopathy, but no evidence of nerve damage to the 
right hand.  The examiner in January 2003 provided a 
diagnosis of distal sensory neuropathy of the middle, ring, 
and little fingers, but found that the disability was no more 
than mild.  

In summary, the medical evidence does not indicate that the 
injury to the right hand resulted in significant loss of 
motor function in the hand.  In addition, the Board finds 
that a loss of sensation in the distal fingers, with normal 
sensation in the remainder of the hand, does not show more 
than mild impairment.  The Board finds, therefore, that the 
criteria for a disability rating in excess of 10 percent were 
not met from January 29, 1998, to January 31, 2004.

The RO has assigned a 30 percent rating effective January 31, 
2004.  A 50 percent rating is applicable under Diagnostic 
Code 8515 if the paralysis in the right hand is incomplete 
but severe.  As shown above, the evidence does not show that 
the disability in the right hand is more than mild.  The 
Board finds, therefore, that the criteria for a disability 
rating in excess of 30 percent have not been met since 
January 31, 2004.  

In this regard, the Board notes that any error by the RO in 
awarding the increased rating of 30 percent, despite the mild 
level of disability shown by the evidence, is not prejudicial 
to the veteran.  See Floyd v. Brown, 9 Vet. App. 88, 96 
(1996) (erroneous grant of extraschedular rating was not 
prejudicial to the veteran and was affirmed by the Court).

The Board also notes that in the November 1998 statement of 
the case and the January 2005 supplemental statement of the 
case the RO considered the applicability of the diagnostic 
codes pertaining to limited motion of the fingers.  According 
to the rating criteria in effect prior to August 2002, a 
20 percent rating applied for ankylosis of the middle, ring, 
and little fingers of the major extremity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5222 (1998).  The Rating Schedule 
also provided that limitation of motion of less than one inch 
in either direction was not considered disabling.  38 C.F.R. 
§ 4.71a, Multiple Fingers: Favorable Ankylosis, Note (a) 
(1998).  The medical evidence shows that the fingers on the 
right hand are not ankylosed, in that the veteran was able to 
fully flex the fingers to the palm.  According to the 
original rating criteria for limited motion of the fingers, 
therefore, the right hand disorder was not considered 
disabling.

According to the rating criteria that became effective in 
August 2002, a 10 percent rating is applicable for limited 
motion of the index or long finger, if there is a gap of one 
inch or more between the fingertip and the palm with the 
finger flexed as much as possible.  38 C.F.R. § 4.71a, 
Diagnostic Code 5229 (2004).  The evidence shows that the 
veteran is able to fully flex the fingers to the palm.  A 
higher rating based on the revised rating criteria for 
limited motion of the fingers is not, therefore, warranted.

The veteran contends that he is entitled to a higher rating 
because he has fallen when holding a cane in the right hand.  
According to his private physician, however, his tendency to 
fall and the need for the cane is due to his lumbar disc 
disease, not a service-connected disability.  The physician 
indicated that use of the cane has worsened the right hand 
disability, not the reverse.  Although he may have difficulty 
holding the cane due to numbness in his fingers, the evidence 
does not indicate that any part of his low back disability is 
proximately due to or the result of the right hand 
disability, in that it was caused by a work-related injury.  
See 38 C.F.R. § 3.310 (2004).  The manifestations of the 
lumbar disc disease, including the required use of a cane, 
cannot, therefore, be considered in determining the 
appropriate rating.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2004).  The evidence does not show that the right hand 
disability has resulted in any hospitalizations, nor has the 
veteran obtained any medical treatment for the disability.  
In addition, the evidence does not show that the right hand 
disability, as opposed to the nonservice-connected disc 
disease of the lumbar and cervical spine, has caused marked 
interference with employment.  In other words, there has been 
no showing that the application of the regular schedular 
criteria is impractical.  The Board finds, therefore, that 
remand of the case to the RO for referral to the Director of 
the Compensation and Pension Service for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

For the reasons shown above the Board finds that the 
preponderance of the evidence is against the appeal to 
establish entitlement to a disability rating in excess of 
10 percent for neuropathy (paresthesia) of the 2nd, 3rd, ring, 
and little fingers of the right hand with fracture of the 
distal phalanx of the little finger from January 29, 1998, to 
January 31, 2004, and a rating in excess of 30 percent 
effective January 31, 2004.


ORDER

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for neuropathy (paresthesia) of the 2nd, 
3rd, ring, and little fingers of the right hand with fracture 
of the distal phalanx of the little finger from January 29, 
1998, to January 31, 2004, is denied.

The appeal to establish entitlement to a disability rating in 
excess of 30 percent for neuropathy (paresthesia) of the 2nd, 
3rd, ring, and little fingers of the right hand with fracture 
of the distal phalanx of the little finger effective January 
31, 2004, is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


